                                                                          Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     UNITED STATES OF AMERICA,                           Case No.: 21 CR-130 RSM
10
                    Plaintiff,
11
     vs.                                                 ORDER GRANTING STIPULATED
12                                                       MOTION TO PROCEED WITH GUILTY
     (2) HUGO GAMEZ-ANDRADE,                             PLEA BY VIDEO
13

14                  Defendant

15          This matter having come before the Court on the stipulated motion of the parties seeking
16
     an order permitting the plea hearing in this case to proceed by videoconference, and the Court
17
     having considered the motion, now therefore,
18
            IT IS HEREBY ORDERED that the stipulated motion is granted. Counsel is directed to
19

20   contact the Magistrate Judge clerks to schedule the videoconference change of plea hearing as

21   soon as it is convenient for the Court and the parties.
22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28
     ORDER GRANTING STIPULATED MOTION TO PROCEED WITH GUILTY PLEA BY VIDEO - 1
                                                                Honorable Ricardo S. Martinez
 1
     Submitted by:
 2
     /s/ Santiago E. Juarez
 3
     Santiago E. Juarez, Esq.
 4   Attorney for Hugo Gamez-Andrade
     721 Fifth Street NW
 5   Albuquerque, NM 87102
     (505) 246-8499
 6
     (505) 717-9455 facsimile
 7   santiagojuarezlaw@gmail.com

 8

 9
     /s/ Stephen Hobbs
10   Stephen Hobbs
     Benjamin T. Diggs
11   Assistant US Attorneys
     700 Stewart Street, Suite 5220
12
     Seattle, Washington 98101
13   Phone: 206-553-4301
     Email: stephen.p.hobbs@usdoj.gov
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATED MOTION TO PROCEED WITH GUILTY PLEA BY VIDEO - 2
